Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	These amendments necessitated the introduction the prior art of Chunming Han et al (CN 101933890 using the Machine Generated English Translation provided herewith) which teaches the conveyor as claimed.
	Applicant amended claims 1 and 2 to recite a system with a conveyor that conveys the substrate (S) along a direction parallel to a surface of the substrate (S) and the controller to control the spraying operation of the first and second applicators and the conveyor to operate in a coordinated manner.
	Applicant also amended method claims 11 and 12 to recite that the substrate (S) is conveyed along a direction parallel to a surface of the substrate (S) and that the application of the first liquid and second liquid and the conveying the operation of the conveyor are conducted in a coordinated manner.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2010/010191314) in view of Chunming Han et al (CN 101933890 using the Machine Generated English Translation provided herewith).
Regarding claim 1:	The prior art of Young teaches a system 200 see Figs. 4 and 5  for applying at least two kinds of liquid onto respective targeted areas of a substrate  100 see [0042], said system comprising: a first storage unit (252) that accommodates a first liquid and is configured to be capable of causing pressure of a pressured gas to act on the first liquid ; a second storage unit (254) that accommodates a second liquid  and is configured to be capable of causing pressure of a pressured gas to act on the second liquid ; a first applicator that is fluidly connected to the first storage unit wherein the first applicator comprises at least one nozzle (258) disposed so as to face the substrate , and wherein the first applicator is configured to be capable of spraying the first liquid within the first storage unit (252) from the nozzle (258) toward the substrate by the action of the pressure of the pressured gas; a second applicator  that is fluidly connected to the second storage unit (254), wherein the second applicator  comprises at least one nozzle (258) disposed so as to face the substrate, and wherein the second applicator (258) is configured to be capable of spraying the second liquid within the second storage unit (254) from the nozzle (300b) toward the substrate (S) by the action of the pressure of the pressured gas; and a controller (computer 212 and CPU 216) that is operatively connected to at least the first and second applicator (258) wherein the controller  (computer 212) is configured to be capable of individually controlling a spraying operation of the first and second applicator (258) so that the first applicator (258) sprays the first liquid toward a targeted area for the first liquid on the substrate and the second applicator (258) sprays the second liquid toward a targeted area for the second liquid  on the substrate. See [0030] where the (computer 212 and CPU 216) and [0030] – [0038] and the discussion of the controller. See Young does teaches a track 250 that is interpreted as a conveyor though the reservoirs 252, 254 are positionable in a direction 262.
The system of Young appears to suggest that the controller (computer 212 and CPU 216)  controller all aspects of the system including the movement of the substrate, but fails to specifically teach that the system further comprising a conveyor for conveying the substrate along a direction parallel to a surface of the substrate, wherein the conveyer is configured such 
`	The prior art of Han et al teaches a conveyor see Figs. 1 and 2 where the mask conveys through the paper feeding mechanism see [0008], [0012], [0026]. See the illustrations of Han et al which shows that the mask is conveyed through conveyor as claimed. The motivation to modify the system of Young with the conveyor of Han is that it provides specific structure of the how the mask is conveyed through the system. Thus, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the system of Young with the conveyor of Han that moves the substrate as suggested.

Regarding claim 5:	 The system (1) according to claim [[4]]1, wherein the first and second applicator (252, 254) are configured to be capable of reciprocal movement (see track 250 of Young) in a direction orthogonal to a conveying direction of the substrate, and wherein the controller (computer 212 and CPU 216) is configured to be capable of simultaneously controlling the spraying operation and the reciprocal movement of the first and second applicator (252,  254 and the conveying operation of the conveyor (250) so that the first and second applicator (252, 254 and the conveyor (250) operate in a coordinated manner.  


Regarding claim 10:	 The system (1) according to claim 1, wherein the substrate is a sheet-like substrate of a cosmetic article.  See the description of the mask in [0004] in Young as illustrated in Figs. 1-3.

Regarding claim 13:	 A product (M) produced by applying at least two kinds of liquid (stored in 252, 254) onto respective targeted areas of a substrate using the system according to claim 1.  

Regarding claim 15:	 The product (M) according to claim 13, wherein the product (M) is a facial mask.  See the description of the mask in [0004] in Young as illustrated in Figs. 1-3.
Claims 2, 3, 6, 7, 9, 11, 12, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2010/010191314) in view of Chunming Han et al (CN 101933890 using the Machine Generated English Translation provided herewith) as applied to claims 1, 3, 5, 10 13, and 15, and in further view of Ramsay (US 4,982,200).
Regarding claim 2:  See the rejection of claim 1 above. The system resulting from the combined teachings of Young and Han et al fail to teach the pressured gas supply unit is configured to be capable of causing pressure of a pressured gas to act on at least the first and second liquids within the storage unit. See the discussion of pressurized gas in the abstract of the prior art of Ramsay. See also col. 1 line 8-56. The motivation to provide the liquids with the use of pressurizing gas is that gas facilitates the flow of the processing liquids. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide the liquids using a pressurizing gas as suggested by Ramsay.

Regarding claim 3:	 See the rejection of claim 1 above. The system resulting from the combined teachings of Young and Han et al fail to teach the first applicator comprises at least one first valve that corresponds to the nozzle and is operable to be opened/closed so as to permit or block the flow of the first liquid to the nozzle wherein the second applicator comprises at least one second valve that corresponds to the nozzle and is operable to be opened/closed so as to permit or block the flow of the second liquid to the nozzle, and wherein the controller is configured to be capable of individually controlling an opening/closing operation of the first and second valves. 
See the suggestion of valves in the abstract and the col. 1 lines 66 – col. 22 line 44 of Ramsay. According to the paragraph that joins paragraphs 1 and 2 recites that the nozzles are controlled by solenoid valves and electronic control to apply specific patterns as desired. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the prior art of Young and Han et al with the valves and control of the valves as suggested by Ramsay.



Regarding claim 7:	 See the rejection of claim 3 and the suggestion of valves in the abstract and the col. 1 lines 66 – col. 22 line 44 of Ramsay. According to the paragraph that joins paragraphs 1 and 2 recites that the nozzles are controlled by solenoid valves and electronic control to apply specific patterns as desired. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the prior art of Young and Han et al with the valves and control of the valves as suggested by Ramsay.

Regarding claim 9:	 The system (1) according to claim 1, wherein the pressured gas is pressured air.  See the rejection of claim 2.

Regarding claims 11 and 12:	 See the rejection of claim 2.

Regarding claim 16:	 A product (M) produced by applying at least two kinds of liquid onto respective targeted areas of a substrate (S), using the method according to claim 11. See the description of the mask in [0004] in Young as illustrated in Figs. 1-3.

Regarding claim 18:	 The product (M) according to claim 16, wherein the product (M) is a facial mask.  See the description of the mask in [0004] in Young as illustrated in Figs. 1-3.

Regarding claim 19:	 See the rejection of claim 2.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2010/010191314) in view of Chunming Han et al (CN 101933890 using the Machine Generated English Translation provided herewith) and Ramsay (US 4,982,200), as applied to claims 2, 3, 6, 7, 9, 11, 12, and 16-19 and in further view of Childers et al (US 2002/0024570).

The prior art of Childers et al teaches a compressor 16 in [0028]. According to Childers et al the motivation to provide a compressor (which is a pump) as the source of the pressurized gas to which allows for high flow rates of ink delivery to the printhead which ensures a high throughput printing by the printing system. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide a compressor as suggested by Childers et al in the prior art of Young as modified by Han et al and Ramsay.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2010/010191314) in view of Chunming Han et al (CN 101933890 using the Machine Generated English Translation provided herewith), as applied to claims 1, 3, 5, 10 13, and 15 and in further view of  Eccard et al (US 2003/0186826).
The teachings of Young as modified by Chunming Han et al were discussed above. The combined teachings fails to suggest an application level as recited. According to the specification of the present invention the application level is function of air pressure and can be determined by a table and/or formulas see [0053] of the original specification. It appears the application level is a byproduct of control of the air pressure which is an optimizable processing parameter.
The prior art of Eccard et al teaches processing parameters used for optimal personal care products to provide the standard application levels.
The prior art of Eccard et al teaches the application level in [0032], [0040], and [0041]. According to Eccard et al it is known to provide personal care to surface areas within the claimed range. Thus, it would have been obvious barring a showing of criticality that the application level as suggested by Eccard is known in the art of personal care such that it is reasonable to expect .

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2010/010191314) in view of Chunming Han et al (CN 101933890 using the Machine Generated English Translation provided herewith) and Ramsay (US 4,982,200), as applied to claims 2, 3, 6, 7, 9, 11, 12, and 16-19 and in further view of Eccard et al (US 2003/0186826).
The teachings of Young as modified by Chunming Han et al and Ramsay were discussed above. The combined teachings fails to suggest an application level as recited. According to the specification of the present invention the application level is function of air pressure and can be determined by a table and/or formulas see [0053] of the original specification. It appears the application level is a byproduct of control of the air pressure which is an optimizable processing parameter.
The prior art of Eccard et al teaches processing parameters used for optimal personal care products to provide the standard application levels.
The prior art of Eccard et al teaches the application level in [0032], [0040], and [0041]. According to Eccard et al it is known to provide personal care to surface areas within the claimed range. Thus, it would have been obvious barring a showing of criticality that the application level as suggested by Eccard is known in the art of personal care such that it is reasonable to expect that the combined teachings of Young, Han et al, and Ramsay would provide an application level as claimed as the range is known to optimal in the art of personal care and would thus meets the expected topical care delivery levels.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716